Citation Nr: 0425235	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
rotator cuff repair, right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to April 
2000 and January 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
rotator cuff repair, right shoulder, major, and assigned a 
rating of 40 percent.

The veteran appeared before the undersigned Veterans Law 
Judge at a March 2004 Travel Board Hearing held in 
Indianapolis, Indiana.

It is noted that the veteran has submitted a letter dated 
March 2004 that should be construed as a notice of 
disagreement with the February 2004 Indianapolis, Indiana RO 
rating decision denying an additional two months of temporary 
total evaluation based on surgical treatment necessitating 
convalescence.  This issue is referred to the RO for a 
statement of the case in accordance with Manlicon v. West, 12 
Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his March 2004 Travel Board Hearing, the veteran testified 
that he would be undergoing a "capping" surgery, sometime 
between June and September 2004 to reduce the instability of 
his right shoulder.  A remand is necessary to determine the 
stabilized post-operative result of such surgery, as well as 
to assess the appropriate assignment of an additional 
temporary evaluation, if any. 


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must ensure that all 
notice and duty to assist 
requirements set forth in the VCAA 
have been met.  Any indicated 
additional development in 
conformance with the VCAA should be 
conducted.

2.	The RO should obtain the 
operative report of
the right shoulder capping surgery 
and all medical records relating to 
post-operative treatment of his 
right shoulder disability.

3.	The RO should then schedule the 
veteran for
a VA examination with an orthopedic 
specialist to determine the nature 
and extent of the right shoulder 
disability.  The claims file must be 
made available to, and be reviewed 
by, the examiner in conjunction with 
the examination.  

The examining orthopedic specialist 
should provide a complete evaluation 
of the current right shoulder 
disability, including the presence 
or absence of ankylosis of 
scapulohumeral articulation, 
limitation of motion of the arm, 
impairment of the humerous, 
impairment of the clavicle or 
scapula, and any neurological or 
other impairment attributable to 
multiple surgeries performed in 
treatment of the veteran's service-
connected right shoulder disability.

An opinion should be provided regarding 
whether pain significantly limits 
functional ability of the right 
shoulder during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by the 
veteran. The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A complete and detailed explanation 
of the reasons and basis for each 
opinion must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




